MEMORANDUM **
Enrique Castellanos-Loza appeals his sentence on the ground that the district court erred in finding that sentencing entrapment was inapplicable, and should not have denied a downward departure. However, Castellanos-Loza waived his right to appeal the sentence if the district court did not sentence beyond the guideline range recommended by the government. As the court sentenced within that range, the appeal as to these issues is dismissed.1
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Castellanos-Loza also argues that the district court misapplied the guidelines in light of a scienter requirement that he contends should have been imposed in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). We do not dismiss this Apprendi claim because it implicates the legality of his sentence. See United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir.1996). Accordingly, we vacate submission of Castellanos-Loza's Apprendi claim in a separate order filed concurrently.